Citation Nr: 1452935	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-24 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hiatal hernia and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 through October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee in June 2011.

The Board notes that the issue of entitlement to service connection for hiatal hernia and GERD was previously considered and denied by a rating decision issued in May 2003 due to lack of evidence in support of a nexus between the Veteran's disability and his active service.  The Veteran did not appeal this decision and as such, new and material evidence would generally be required to reopen the claim.  The Board also notes that in March 2009 a claim to reopen this claim was denied by the RO based upon the absence of new and material evidence.  This decision also was not appealed and became final.  However, a review of the record reflects that additional service medical records, particularly his dental records, were received from the Veteran since the March 2009 rating decision.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial. 

In the instant case, although the Board finds that some of the newly received service medical records are duplicative, the dental records are new and had not been previously considered.  These records are relevant as the Veteran has contended that his GERD was present during (and is related to) his active service and led to a significant amount of dental treatment due to "acid erosion" of his teeth.  This evidence is pertinent to the Veteran's claim for service connection for hiatal hernia and GERD as it relates to the Veteran's assertion that his condition had existed since his active service.  Therefore, 38 C.F.R. § 3.156 (c) applies and the Board will consider the claims on a de novo basis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that further development is necessary.  While the Veteran underwent a VA examination regarding his claims for service connection in April 2003, the Board notes that the examiner did not provide any opinion regarding whether the hiatal hernia and GERD were connected to his active service.  As no opinion and no supporting rationale has been provided for a negative opinion, the Board finds that a new examination is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While on remand, updated treatment records should also be requested.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to specify all medical care providers who treated him for his claimed GERD and hiatal hernia.  Then, obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. After any records requested above have been obtained, schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of the Veteran's GERD and hiatal hernia that were diagnosed during his 2003 VA examination.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD and hiatal hernia were incurred as a result of his active service.  The examiner should specifically discuss the Veterans in-service complaints of difficulty swallowing in January 1980 and January 1981, possible gastroenteritis in March 1981, irritation of the larynx in March 1987, and the Veteran's reports of difficulty with swallowing and gastrointestinal problems during and since service.  Further, the examiner should also discuss the Veteran's reports that the "severe attrition" of his teeth noted in January 1996 was (at least in-part) due to acid erosion of his teeth.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

3. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



